Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 June 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Williamsburgh 8th June 1782.
                  
                  In the Moment I was writing to your Excellency, I received a
                     Confirmation of the Success of the Engagement on the 12th of April which by all the
                     Reports from the Cape, Port au prince & all the Intelligences for N.
                     York & Jamaica seem very bad for us.
                  I was proposing to you that as there was not yet any plan for the
                     Campaign decided at our Court and as I waited with the greatest Impatience for
                     the arrival of the duke of Lausun, I thought that it was suitable to march the
                     corps towards new York, that jointly with your Army, we might hinder the Enemy
                     from sending any forces to the Aid of Jamaica. These Bad News overthrow quite
                     that military speculation, so that I see no more reason for that march of the
                     french Corps to join yours unless there be political ones
                     which I must submit to your reflection and to your orders. The Captain of a
                     flag arrived Yesterday from N. York, assures that he had sailed with 36
                     Transports escorted by 3 Ships of War going to Charlestown &
                     Savanna—they are empty and it is believed they are gone to evacuate those
                     places. If that be the Case, all their Forces being assembly there, their Is
                     nothing more for you to do If the Army moves that Way—We
                     must assure a protection to York & Westpoint where will stay our Navy
                     and heavy Artilery, by a body of militia which Virginia must
                     furnish, to which I would add five  french Troops and considering the Resolution
                     of the British parliament not to carry on an offensive War on the Continent, I cannot
                     see any good proceeding from the March of the french Troops on new York; on the
                     contrary I think it might engage Carleton to send a Detatchment and make some
                     undertakeing against our Ships when the Army would Be at a great Distance, as
                     he might undertake against the french without
                     deviating from the Resolution not to carry on any longer an offensive War on
                     the Continent to endeavour to reduce America by force—Such Sir are my
                     Observations, I communicate them to the Chevalier De la Luzerne &
                     submit them to the reflections & orders of your Excellency. I am
                     &c.
                  
                  
               